728 N.W.2d 434 (2007)
Peter VERVERIS and Theresa Ververis, as Next Friend of Philip Ververis, a Minor, Plaintiffs-Appellants and Cross-Appellees,
v.
HARTFIELD LANES, Defendant-Appellee and Cross-Appellant.
Docket No. 131430. COA No. 251868.
Supreme Court of Michigan.
March 26, 2007.
On order of the Court, the motion for reconsideration of this Court's November 30, 2006 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MICHAEL F. CAVANAGH, J., would grant the motion for reconsideration.
MARILYN J. KELLY, J., would grant reconsideration and, on reconsideration, would grant leave to appeal.